Citation Nr: 1612847	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-06 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1971 to July 1973. This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who has since retired; a transcript of the hearing is in the record.  In March 2012, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  In July 2014, the Veteran was informed that the VLJ who presided over his Travel Board hearing had retired, and was asked if he wanted another hearing before a VLJ who would decide his appeal; he responded that he did not.  The case has been assigned to the undersigned, who remanded the case in September 2014 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action on his part is required.


REMAND

In accordance with the September 2014 remand, the Veteran was provided a VA examination in November 2014 to determine the etiology of his right ear hearing loss.  In the remand, the Board had noted that under governing legal criteria, the existence of a current claimed disability is established if the disability is shown at any point during the pendency of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Furthermore, under 38 C.F.R. § 3.385, a hearing loss disability is shown when speech discrimination is less than 94%.  On April 2012 VA examination, the Veteran's right ear speech discrimination was 92%; accordingly, a right ear hearing loss disability was then shown, and whether or not he has such disability is a matter legally settled.  

Instead of providing an opinion regarding the etiology of the Veteran's right ear hearing loss (the existence of which is legally not in dispute) as the Board's remand requested, the November 2014 consulting audiologist reiterated the previous examiner's opinion that the Veteran does not have a right ear hearing loss disability.  That was not a responsive to the medical question posed; accordingly, a remand for corrective action (to ensure compliance with the Board's previous remand) is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The case is REMANDED for the following action:

1. The AOJ should arrange for the record to be forwarded to an audiologist (who is not non-receptive to the fact that it is legally established, and not in dispute, that the Veteran has a right ear hearing loss disability). Based on a review of the Veteran's record and examination and interview of the Veteran, the examiner should provide opinions that respond to the following:

a. What is the most likely etiology for the Veteran's right ear hearing loss?  Specifically, is it at least as likely as not (a 50 % or better probability) that his right ear hearing loss disability is related to his exposure to noise during his active duty service?  The examiner is specifically asked to comment regarding any threshold shift shown in service (i.e., from service entrance to separation).

b. If the response to (a) is no (the right ear hearing loss disability is not related to his service), please identify the non-service-related etiological factor for the right ear hearing loss considered more likely.

Please include rationale for all opinions.  If a response cannot be given to any question posed, please explain why that is so.

2. The AOJ should then review the record, ensure that the development ordered is requested, and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

